DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 depends upon itself.  Appropriate correction is required, for instance to depend upon claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said anode electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets this should say “said cathode electrode” as claim 15 indicates as such.
Claim 2 recites the limitation “said electrode” and it is unknown if it referring to either the cathode or the anode.  Claims 2, 10 and 13 further recite the limitations “a three-dimensional printed structure” and  “an ink formulation” and it is unknown if it the same as mentioned in claim 1 or claim 9 or a different three-dimensional printed structure/ink formulation.
Claim 4 recites the limitation “an electrical potential” and it is unknown if it the same as mentioned in claim 1 or a different electrical potential.
Claim 8 recites the limitation “said hydrogen storage unit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "said fuel" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 further recite the limitations “an electrolysis reactor,” “a cathode electrode,” “a three-dimensional printed structure,” “an ink formulation” and “a power source” and it is unknown if it the same as mentioned in claim 15 or a different reactor/electrode/structure/formulation/source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 20190145012 A1) in view of  WO 2020107029 A1.
In regards to claim(s) 1, Murayama discloses an electrolyzer with a reactor vessel that produces hydrogen (electrolytic cell 10; Fig. 1) comprising a cathode (15; [15]) and an anode (14; [15]), an electrolytic solution (100; [14]), a diaphragm (11; [14]), a power source (19; [18]) and a hydrogen outlet (37; [21]).  Murayama discloses pores/openings of the electrodes (Figs. 2-3; 15a; [25]), but does not explicitly disclose that the electrode is a three-dimensional printed structure created by additive manufacturing with an ink formulation having polymer binders with catalytical precursors.
WO’029 pertains to electrolysers ([86]) and is therefore in the same field of endeavor as Murayama.  WO’029 discloses an electrode (anode or cathode, represented by object 603; [86]; Fig. 6) made by additive manufacturing using an ink formulation (binder jetting is combined with other AM processes … inkjet printing [118]) with polymer binder ([118]) that includes a catalyst precursor ([100]; [106]) as combined as non-aqueous inks ([124]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Murayama with WO’029 additive manufactured electrode because WO’029 teaches that such allows for increased surface area ([71]) and fluid flow rates ([269]) and thus increasing the reaction rate of an electrolyser.
In regards to claim(s) 2, WO’029 discloses pores ([265]-[266]).   WO’029 further discloses the additive manufacturing process includes extrusion and therefore necessarily would produce fibers ([123]).
In regards to claim(s) 4-6, Murayama discloses the electrolyzer being powered by renewable energy such as solar or wind ([59]).
In regards to claim(s) 7-8, Murayama discloses a hydrogen storage tank and a fuel cell connected thereto ([60]).
In regards to claim(s) 9, Murayama discloses an electrolyzer with a reactor vessel that produces oxygen (electrolytic cell 10; Fig. 1) comprising a cathode (15; [15]) and an anode (14; [15]), an electrolytic solution (100; [14]), a diaphragm (11; [14]), a power source (19; [18]) and an oxygen outlet (22; [21]).  Murayama discloses pores/openings of the electrodes (Figs. 2-3; 15a; [25]), but does not explicitly disclose that the electrode is a three-dimensional printed structure created by additive manufacturing with an ink formulation having polymer binders with catalytical precursors.
WO’029 pertains to electrolysers ([86]) and is therefore in the same field of endeavor as Murayama.  WO’029 discloses an electrode (anode or cathode, represented by object 603; [86]; Fig. 6) made by additive manufacturing using an ink formulation (binder jetting is combined with other AM processes … inkjet printing [118]) with polymer binder ([118]) that includes a catalyst precursor ([100]; [106]) as combined as non-aqueous inks ([124]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Murayama with WO’029 additive manufactured electrode because WO’029 teaches that such allows for increased surface area ([71]) and fluid flow rates ([269]) and thus increasing the reaction rate of an electrolyser.
In regards to claim(s) 10, WO’029 discloses pores ([265]-[266]).   WO’029 further discloses the additive manufacturing process includes extrusion and therefore necessarily would produce fibers ([123]).
In regards to claim(s) 15, Murayama discloses providing an electrolyzer with a reactor vessel that produces hydrogen (electrolytic cell 10; Fig. 1) comprising a cathode (15; [15]) and an anode (14; [15]), an electrolytic solution (100; [14]), a diaphragm (11; [14]), a power source (19; [18]) and a hydrogen outlet (37; [21]).  Murayama discloses pores/openings of the electrodes (Figs. 2-3; 15a; [25]), but does not explicitly disclose that the electrode is a three-dimensional printed structure created by additive manufacturing with an ink formulation having polymer binders with catalytical precursors.
WO’029 pertains to electrolysers ([86]) and is therefore in the same field of endeavor as Murayama.  WO’029 discloses providing an electrode (anode or cathode, represented by object 603; [86]; Fig. 6) made by additive manufacturing using an ink formulation (binder jetting is combined with other AM processes … inkjet printing [118]) with polymer binder ([118]) that includes a catalyst precursor ([100]; [106]) as combined as non-aqueous inks ([124]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Murayama with WO’029 additive manufactured electrode because WO’029 teaches that such allows for increased surface area ([71]) and fluid flow rates ([269]) and thus increasing the reaction rate of an electrolyser.
In regards to claim(s) 16, WO’029 discloses pores ([265]-[266]).   WO’029 further discloses the additive manufacturing process includes extrusion and therefore necessarily would produce fibers ([123]).
In regards to claim(s) 18, Murayama discloses the electrolyzer being powered by renewable energy such as solar ([59]).
In regards to claim(s) 19-20, Murayama discloses a hydrogen storage tank and a fuel cell connected thereto ([60]).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20200087233 A1) in view of WO 2020107029 A1.
In regards to claim(s) 12, Ono discloses a carbon dioxide reduction reactor (2; Figs. 1-2; [25]-[26]) comprising anode (11), cathode (22), membrane (30; [27]), a power source (40; [26]), a carbon dioxide inlet (beginning of cathode flow path 23; [26]; Fig. 7) and a fuel outlet (to product collection system 400; [25]; for instance, CO, Fig. 7;  other fuels are possible, [4]).  While Ono discloses the cathode is porous ([38]), Ono does not explicitly disclose that the electrode is a three-dimensional printed structure created by additive manufacturing with an ink formulation having polymer binders with catalytical precursors.
WO’029 pertains to electrolysers ([86]) and is therefore in the same field of endeavor as Ono.  WO’029 discloses an electrode (anode or cathode, represented by object 603; [86]; Fig. 6) made by additive manufacturing using an ink formulation (binder jetting is combined with other AM processes … inkjet printing [118]) with polymer binder ([118]) that includes a catalyst precursor ([100]; [106]) as combined as non-aqueous inks ([124]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Ono with WO’029 additive manufactured electrode because WO’029 teaches that such allows for increased surface area ([71]) and fluid flow rates ([269]) and thus increasing the reaction rate of an electrolyser.
In regards to claim(s) 13, WO’029 discloses pores ([265]-[266]).   WO’029 further discloses the additive manufacturing process includes extrusion and therefore necessarily would produce fibers ([123]).
Allowable Subject Matter
If the above 35 USC 112 rejections are overcome to make the scope of the claims clear, then the following allowable subject matter is recognized.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 3, 11, 14 and 17, prior art does not explicitly disclose, teach, or suggest an electrolyzer with an electrode made by the instantly claimed ink formulations.  Prior art does not explicitly disclose the gelation and pyrolysis of the specific ink formulations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794